Exhibit 10.2
 
Term Sheet for Employment Arrangements with Chief Executive Officer
 
This term sheet (this "Term Sheet") sets forth the material terms of an
employment agreement and other compensatory arrangements to be executed by Hertz
Global Holdings, Inc. ("Holdings") and Kathryn V. Marinello ("Executive").
 
Effective Date:
December 12, 2016
 
Employment Period:
January 3, 2017 (the "Start Date") through December 31, 2019 (the "Employment
Period") or the date of any earlier termination of Executive's employment. 
Executive will not be required to physically report to the Company's offices
until January 8, 2017.
 
Position:
Chief Executive Officer of Holdings and The Hertz Corporation (together, the
"Companies").  Executive will be employed at the Company's headquarters in
Estero, Florida.
 
Member of the Board of Directors of Holdings (the "Board").
 
Duties/Reporting:
Customary for Chief Executive Officer, and as may be assigned by the Board from
time to time.
 
Executive will report directly to the Board.
 
Annual Base Salary:
$1,450,000.  Subject to review by the Board not less frequently than annually
for possible upward adjustment.
 
Annual Bonus:
For 2017 and later years, target of not less than 150% of Annual Base Salary, up
to a maximum amount determined in accordance with the terms of the applicable
bonus plan, subject to Executive's continued employment through the payment date
except as provided herein.  The amount of the Annual Bonus shall be, except as
set forth below, based on satisfaction of performance goals determined by the
Compensation Committee of the Board with the input of Executive. The annual
bonus shall be paid no later than March 15 of the calendar year following the
calendar year in which the performance goals are measured.
 
For 2017, subject to Executive's continued employment through the payment date
(except as provided herein), Executive's Annual Bonus shall be no less than 60%
of target.
 
Long-Term Incentive Awards:
On the Start Date, Holdings shall grant Executive, on terms consistent with
Holdings's 2016 Omnibus Incentive Plan (the "Stock Plan") (provided that such
grant may be made pursuant to the inducement grant exemption of the New York
Stock Exchange), options and restricted share awards in respect of common stock
of Holdings with a target grant date fair value for accounting purposes (as
determined using the same methodology as used most recently for equity awards
granted to executives of the Companies generally) of $5,175,000 (collectively,
the "LTI Grant").  The LTI Grant shall be in lieu of any other long-term or
equity incentive awards to which employees of the Companies might be eligible in
respect of 2017 and shall be subject to the following terms:
 
Option Grant.  60% of the LTI Grant shall be granted in the form of options (the
"Option Grant"), which shall vest on December 31, 2019, subject to Executive's
continued employment through such date (except as provided herein) and the
satisfaction of performance goals related to EBITDA, as determined by the
Compensation Committee of the Board with the input of Executive as of no later
than March 31, 2017.  Similar to the Companies' existing long-term incentive
program, a portion of the Option Grant shall be eligible to vest based on annual
EBITDA goals and a portion of the Option Grant shall be eligible to vest based
on multi-year EBITDA goals.
 
All options granted under the Option Grant shall expire on the seventh
anniversary of the Start Date, or such earlier date as determined in accordance
with Holdings's standard form of stock option agreement in connection with a
termination of Executive's employment.
 
Restricted Share Grant.  10% of the LTI Grant shall be granted in the form of
time-vesting restricted shares (the "RSA Grant"), which shall vest on December
31, 2019, subject to Executive's continued employment through such date (except
as provided herein).  Executive and the Company to mutually agree on reasonable
performance goals for purposes of Section 162(m) of the Internal Revenue Code.
 
Performance Share Grant.  30% of the LTI Grant shall be granted in the form of
performance-vesting restricted shares (the "PSA Grant"), which shall vest on
terms similar to the Option Grant (i.e., continued service and annual/multi-year
EBITDA goals).
 
Future Grants.  Executive will be eligible for future grants after 2017 on a
basis no less favorable than grants made generally to other senior executives of
the Companies.
 
Employee Benefits and
Fringe Benefits:
Executive shall be eligible for employee benefits and fringe benefits on the
same basis as other senior executives of the Companies.
 
Executive will be reimbursed for reasonable travel (including business class
airfare), lodging and meal expenses in accordance with the Companies' expense
reimbursement policy, and for legal fees reasonably incurred in the negotiation
of this Term Sheet and formal employment agreement and ancillary documents
described herein, at her counsel's ordinary billable rates (plus expenses), up
to a cap of $50,000.
 
Executive will receive a one-time payment of $10,000 within 30 days of the Start
Date to cover shipping of her personal goods and automobile to Florida.  
Executive will also receive a $25,000 payment each January during the Employment
Period to cover commuting expenses between her residences.
 
Indemnification/Insurance:
To the fullest extent permitted by Delaware law (subject to a gross negligence
and willful misconduct standard), with advancement of legal fees subject to an
undertaking to repay if ultimately determined that Executive is not entitled to
indemnification.
 
Covered by D&O insurance to the same extent as other executive officers and
Board members.
 
Qualifying Termination Not in Connection with a Change in Control:
Executive shall participate in Holdings's Severance Plan for Senior Executives
(the "Severance Plan") with a severance multiple of 1.5 as the Severance Plan is
in effect as of date hereof.  If the Severance Plan is terminated or modified in
a manner adverse to Executive for any reason, Executive shall be provided an
equivalent severance benefit under her employment agreement in lieu thereof.
 
Upon termination of Executive's employment (a) by Holdings other than for Cause
(as defined below), (b) by Executive for Good Reason (as defined below), or (c)
due to death or Disability (as defined below) (a "Good Leaver Termination"),
Executive shall be entitled to vesting of any unvested portion of the Option
Grant, RSA Grant or PSA Grant, prorated based on the portion of the period from
the Start Date through December 31, 2019 elapsed as of the date of termination,
and with any performance metrics determined based on actual performance at the
end of the performance period; provided that any vested options shall remain
exercisable for 90 days following the date of termination (or, if later, 90 days
following determination of whether the performance goals have been satisfied).
 
Executive shall also receive any prior year's annual bonus to the extent earned
but not yet paid and a pro rata bonus for the calendar year in which termination
occurs with any performance metrics based on actual performance at the end of
the annual performance period.  Executive shall also receive any unpaid salary
through the date of termination and accrued but unused vacation pay.
 
Subject to the terms of any other benefit plans in which Executive participates,
the foregoing benefits shall be the sole severance benefits to which Executive
is entitled upon a termination of employment.  All termination-related benefits
are subject to Executive's execution of a release of claims in favor of the
Companies and their affiliates (which shall be substantially in the form
attached to the Severance Plan) and compliance with the restrictive covenants
described below.
 
Any Other Termination Not in Connection with a Change in Control:
Subject to the terms of any other benefit plans in which Executive participates,
upon termination Executive's employment other than a Good Leaver Termination,
Executive shall be entitled only to a cash payment equal to the sum of (a)
Executive's unpaid base salary through the date of termination and (b) accrued
and unused vacation pay.
 
Change in Control Benefits:
Notwithstanding the above termination provisions, Executive shall be a party to
a change in control agreement, which will provide a severance multiple of 2.5
times Executive's annual base salary and bonus (as determined under the
Severance Plan).
 
Without limiting the Good Leaver Termination vesting provisions described above,
Executive's outstanding equity awards also shall be subject to full vesting upon
a termination of employment without Cause within two years following a "Change
in Control".
 
For purposes of Executive's compensatory arrangements, the term "Change in
Control" shall be determined consistent with the Companies' existing
arrangements, provided that acquisitions of Holdings common stock by Icahn
Enterprises L.P. and its affiliates shall not constitute a Change in Control.
 
Definitions:
"Cause" means, with respect to Executive (as determined by the Board)
(a) willful and continued failure to perform substantially Executive's material
duties with Holdings (other than any such failure resulting from Executive's
incapacity as a result of physical or mental illness) after a written demand for
substantial performance specifying the manner in which Executive has not
performed such duties is delivered to Executive by the Board, (b) engaging in
willful and serious misconduct that is injurious to Holdings or any of its
subsidiaries, (c) one or more acts of fraud or material personal dishonesty
resulting in or intended to result in personal enrichment at the expense of
Holdings or any of its subsidiaries, (d) substantial abusive use of alcohol,
drugs or similar substances that, in the sole judgment of Holdings, impairs
Executive's job performance, (e) material violation of any Holdings policy that
results in harm to Holdings or any of its subsidiaries, (f) conviction of (or
plea of guilty or nolo contendere) to a felony or of any crime (whether or not a
felony) involving moral turpitude, (g) conviction of (or plea of guilty or nolo
contendere) to a securities law violation that is materially injurious to the
Companies, or (h) a breach of the Executive Representation below.  If a
circumstance constituting "Cause" is curable, Executive shall be provided
written notice of the circumstance and 15 days from the date of such notice to
cure it.  Executive shall not be provided more than one opportunity to cure with
respect to the same or similar circumstances.  A termination of employment for
"Cause" shall include a determination following Executive's termination of
employment for any reason that the circumstances existed prior to such
termination for the Companies to have terminated Executive's employment for
Cause.  Any determination that Executive's employment will be terminated for
Cause shall be made by the Board following notice to Executive and an
opportunity for Executive and her counsel to be heard by the Board.
 
"Good Reason" means, without Executive's consent, (a)  reduction by the
Companies of Executive's Annual Base Salary or target Annual Bonus, (b) failure
of Executive to be nominated by Holdings or elected or reelected as a director,
(c) a material diminution in Executive's titles, duties or responsibilities or
the assignment to her of any duties or responsibilities inconsistent with
Executive's position and status as Chief Executive Officer, (d) a change in
Executive's reporting relationship such that she no longer reports directly to
the Board, (e) failure of the Companies to obtain a satisfactory written
agreement from any successor to all or substantially all of the assets or
business of the Companies to assume and agree to perform this Agreement within
15 days after a merger, consolidation, sale or similar transaction, (f) any
purported termination by the Companies of Executive's employment otherwise than
as expressly described herein, or (g) any other material breach of the
employment agreement; in each case provided that, within 30 days of any such
occurrence, Executive shall have delivered to the Board a notice of termination
that specifically identifies such occurrence and the Companies shall have failed
to cure such circumstance within 10 days of receipt of such notice.
 
"Disability" means a physical or mental disability or infirmity that prevents or
is reasonably expected to prevent the performance of Executive's
employment-related duties for a period of six months or longer and, within 30
days after Holdings notifies Executive in writing that it intends to terminate
her employment, Executive shall not have returned to the performance of her
employment-related duties on a full-time basis; provided that, with respect to
any compensation that constitutes deferred compensation subject to Section 409A
of the Internal Revenue Code, "Disability" shall have the meaning set forth in
Section 409A(a)(2)(c) of the Internal Revenue Code.  The Board's reasoned and
good faith judgment of Disability shall be final, binding and conclusive, and
shall be based on such competent medical evidence as shall be presented to it by
Executive and/or by any physician or group of physicians or other competent
medical expert employed by Executive or Holdings to advise the Board.
 
For the avoidance of doubt, unless otherwise agreed by Executive, these
definitions shall supersede any similar definitions contained in any other
agreement between Executive and the Companies, including, without limitation,
the Severance Plan and any change in control agreement.
 
Restrictive Covenants:
Employment agreement to contain restrictions on (i) industry-specific
competition and solicitation of employees and customers, clients and
distributors of Holdings and its affiliates while employed and for two years
following termination of employment for any reason and (ii) disclosure of
confidential information while employed and perpetually thereafter.
 
In addition, Executive shall return the property of Holdings and its affiliates
upon a termination of employment.  Executive can make and retain an electronic
copy of her contacts list and calendar and any personal emails or information
needed for tax filing purposes.
 
Executive Representation:
Executive represents that she is not subject to any contractual restriction that
would prevent her from functioning as Chief Executive Officer of the Companies,
or limit her ability to do so at any time during the Employment Period.
 
Holdings Representation
Holdings represents that it has full authority and all necessary approvals to
enter into this Term Sheet.
 
Governing Law and Dispute Resolution:
Governed by the laws of the State of Delaware.
 
Disputes resolved in state and Federal courts located in or nearest to the
Companies' headquarters.





[Signature page follows]

--------------------------------------------------------------------------------

By signing below, Holdings and Executive agree that they shall work together in
good faith, to promptly complete and execute a full employment agreement and
ancillary documents that are consistent in all respects with these terms;
provided that the parties agree that this Term Sheet shall be binding upon
Holdings and Executive as of and following the Effective Date unless and until
superseded by such full documentation.




Signed on December 12, 2016.
 
Hertz Global Holdings, Inc.
 
By: /s/ Richard Frecker                             
Name:  Richard Frecker
Title:    Executive Vice President,
             General Counsel

 
 
[Signature Page to Term Sheet]

--------------------------------------------------------------------------------

 
 
Kathryn V. Marinello
 
/s/ Kathryn V. Marinello                             

 
 
[Signature Page to Term Sheet]
 